Exhibit 10.2(D): Form of Restricted Stock Unit Award Agreement

YAHOO! INC.

1995 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
            , 2009 (the “Date of Grant”), is made by and between Yahoo! Inc., a
Delaware corporation (the “Company”), and                      (the “Grantee”).

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock Units;

WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1. Grant of Restricted Stock Unit Award

(a) Grant of Restricted Stock Units. The Company hereby grants to the Grantee
                     Restricted Stock Units (the “Award”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

Section 2. Terms and Conditions of Award

The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

(a) Limitations on Rights Associated with Units. The Restricted Stock Units are
bookkeeping entries only. The Grantee shall have no rights as a stockholder of
the Company, no dividend rights and no voting rights with respect to the
Restricted Stock Units.

(b) Restrictions. The Restricted Stock Units and any interest therein, may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, during the Restricted
Unit Period (as defined below). Any attempt to dispose of any Restricted Stock
Units in contravention of the above restriction shall be null and void and
without effect.

(c) Lapse of Restrictions. Subject to Section 2(e) below, [vesting provisions to
be determined at the time of grant]. (The period commencing on the Date of Grant
and ending on the date the Restricted Stock Units vest is referred to as the
“Restricted Unit Period” as to those Restricted Stock Units.)

 

1



--------------------------------------------------------------------------------

(d) Timing and Manner of Payment of Restricted Stock Units.

[Award paid in cash: As soon as practicable after (and in no case more than
seventy-four days after) the date any Restricted Stock Units subject to the
Award become non-forfeitable (the “Payment Date”), such Restricted Stock Units
shall be paid in a lump sum cash payment equal in the aggregate to the Fair
Market Value of a Share on the Payment Date multiplied by the number of such
Restricted Stock Units that become non-forfeitable upon that Payment Date.
Neither the Grantee nor any of the Grantee’s successors, heirs, assigns or
personal representatives shall have any further rights or interests in any
Restricted Stock Units that are so paid.]

[Award paid in Stock: As soon as practicable after (and in no case more than
seventy-four days after) the date any Restricted Stock Units subject to the
Award become non-forfeitable (the “Payment Date”), such Restricted Stock Units
shall be paid by the Company delivering to the Grantee a number of Shares equal
to the number of Restricted Stock Units that become non-forfeitable upon that
Payment Date (rounded down to the nearest whole share). The Company shall issue
the Shares either (i) in certificate form or (ii) in book entry form, registered
in the name of the Grantee. Delivery of any certificates will be made to the
Grantee’s last address reflected on the books of the Company and its
Subsidiaries unless the Company is otherwise instructed in writing. Neither the
Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Restricted
Stock Units that are so paid. Notwithstanding the foregoing, the Company shall
have no obligation to issue Shares in payment of the Restricted Stock Units
unless such issuance and such payment shall comply with all relevant provisions
of law and the requirements of any Stock Exchange.]

[Award paid in Cash or Stock at Company’s Option: As soon as practicable after
(and in no case more than seventy-four days after) the date any Restricted Stock
Units subject to the Award become non-forfeitable (the “Payment Date”), such
Restricted Stock Units shall be paid, at the Company’s option, (i) in a lump sum
cash payment equal in the aggregate to the Fair Market Value of a Share on the
Payment Date multiplied by the number of such Restricted Stock Units that become
non-forfeitable upon that Payment Date or (ii) by the Company delivering to the
Grantee a number of Shares equal to the number of Restricted Stock Units that
become non-forfeitable upon that Payment Date (rounded down to the nearest whole
share). If the Restricted Stock Units are paid in Shares, the Company shall
issue the Shares either (i) in certificate form or (ii) in book entry form,
registered in the name of the Grantee. Delivery of any certificates will be made
to the Grantee’s last address reflected on the books of the Company and its
Subsidiaries unless the Company is otherwise instructed in writing. Neither the
Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Restricted
Stock Units that are so paid. Notwithstanding anything herein to the contrary,
the Company shall have no obligation to issue Shares in payment of the
Restricted Stock Units unless such issuance and such payment shall comply with
all relevant provisions of law and the requirements of any Stock Exchange.]

(e) Termination of Employment. In the event of the termination of the Grantee’s
employment or service with the Company, Parent or any Subsidiary for any reason
prior to the lapsing of the restrictions in accordance with Section 2(c) hereof
with respect to any of the Restricted Stock Units granted hereunder, such
portion of the Restricted Stock Units held by the Grantee shall be automatically
forfeited by the Grantee as of the date of termination. Neither the Grantee nor
any of the Grantee’s successors, heirs, assigns or personal representatives
shall have any rights or interests in any Restricted Stock Units that are so
forfeited.

(f) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

(i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

(ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(A)(v) of the Code, that in lieu of
such assumption or substitution, the Award shall be vested and non-forfeitable
and any conditions or restrictions on the Award shall lapse, as to all or any
part of the Award, including Restricted Stock Units as to which the Award would
not otherwise be non-forfeitable.

 

2



--------------------------------------------------------------------------------

(g) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the Restricted Stock Units having a
Fair Market Value equal to the taxes that the Company determines it or the
Employer is required to withhold under applicable tax laws with respect to the
Restricted Stock Units (with such withholding obligation determined based on any
applicable minimum statutory withholding rates). In the event the Company cannot
(under applicable legal, regulatory, listing or other requirements, or
otherwise) satisfy such tax withholding obligation in such method or in the
event that the Restricted Stock Units are paid in cash (as opposed to Shares),
the Company may satisfy such withholding by any one or combination of the
following methods: (i) by requiring the Grantee to pay such amount in cash or
check; (ii) by reducing the amount of any cash otherwise payable to the Grantee
with respect to the Restricted Stock Units; (iii) by deducting such amount out
of any other compensation otherwise payable to the Grantee; and/or (iv) by
allowing the Grantee to surrender shares of Common Stock of the Company which
(a) in the case of shares initially acquired from the Company (upon exercise of
a stock option or otherwise), have been owned by the Grantee for such period (if
any) as may be required to avoid a charge to the Company’s earnings, and
(b) have a Fair Market Value on the date of surrender equal to the amount
required to be withheld;. For these purposes, the Fair Market Value of the
Shares to be withheld or repurchased, as applicable, shall be determined on the
date that the amount of tax to be withheld is to be determined.

Section 3. Miscellaneous

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Parent or any Subsidiary or shall interfere with or restrict in any
way the right of the Company, Parent or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

(d) Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

(e) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

(f) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(g) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

 

3



--------------------------------------------------------------------------------

(h) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(i) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

(j) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

By Grantee’s signature and the signature of the Company’s representative below,
or by Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Date of Grant.

 

YAHOO! INC. By:  

 

Its:  

 

 

[Insert Name] Signature:  

 

Printed Name:  

 

 

4